805 F.2d 1034
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Everett ELKINS;  Mr. Makowski, Defendants-Appellees.
No. 86-1618.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1986.

Before ENGEL, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of appellant's motion for counsel, preliminary injunction and order of investigation.


2
Upon review of the file, it appears that no order has been entered in the district court from which an appeal can be taken.  The orders entered by the district court granting leave to proceed in forma pauperis and granting an extension of time did not end the litigation on the merits.   Catlin v. United States, 324 U.S. 229 (1945).  Neither order fits into the collateral order exception since such orders do not conclusively determine a disputed question, do not resolve an important question separate from the merits of the action and can effectively be reviewed on appeal from the final judgment.   Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978);  Cohen v. Beneficial Industrial Loan Corporation, 337 U.S. 541 (1949).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.


4
It is further ORDERED that appellant's motion for counsel, preliminary injunction and investigation be denied.